Citation Nr: 1136610	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  05-10 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (also claimed as headaches) to include as secondary to service-connected postoperative residuals of disc disease of the lumbar spine.  

2.  Entitlement to an initial disability rating greater than 40 percent for service-connected postoperative residuals of disc disease of the lumbar spine.  

3.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals, acromioclavicular (AC) separation, right shoulder prior to December 1, 2004, in excess of 30 percent from December 1, 2004 to May 7, 2007 and in excess of 20 percent from May 7, 2007, to include the issue of restoration of a 30 percent rating as of May 7, 2007.  

4.  Entitlement to an initial disability rating greater than 10 percent prior to October 31, 2006 and a disability rating greater than 30 percent beginning October 31, 2006 for service-connected depression, not otherwise specified, secondary to chronic pain, formerly rated as pain disorder associated with both psychological factors and a general medical condition.

5.  Entitlement to an initial compensable disability rating for service-connected gastroesophageal reflux disease (GERD).  

6.  Entitlement to an effective date earlier than December 12, 2003, for the assignment of an increased rating for service-connected residuals, acromioclavicular separation, right shoulder.

7.  Entitlement to an effective date earlier than December 1, 2004 for the award of a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1975 through June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004, July 2005, and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Subsequently, the RO increased the disability ratings for some of the Veteran's service-connected disorders.  Because the maximum benefit was not granted for these disorders, the issues of entitlement to higher evaluations remain on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran indicated on his November 2008 VA Form 9 that he wished to testify at a Board hearing.  In June 2011 correspondence, he withdrew the hearing request.

In July 2007 correspondence the Veteran raised the issue of clear and unmistakable error (CUE) in an April 1979 rating decision that denied service connection for a low back disorder.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's postoperative residuals of disc disease of the lumbar spine, even with consideration of his complaints of pain, does not cause unfavorable ankylosis of the entire thoracolumbar spine or result in incapacitating episodes as a result of intervertebral disc syndrome.  

2.  The April 2008 rating decision, which reduced the rating for the service-connected right shoulder disability, from 30 percent to 20 percent effective May 7, 2007, did not consider required regulatory provisions and denied the Veteran due process.  

3.  For the period prior to December 1, 2004, the Veteran's residuals, acromioclavicular separation, right shoulder are manifested by 160 degrees of abduction.  

4.  For the period since December 1, 2004, the Veteran's residuals, acromioclavicular separation, right shoulder are manifested by at least 70 degrees of abduction, 90 degrees flexion, 30 degrees of extension.    

5.  Prior to October 31, 2006 the Veteran's psychiatric disorder was manifested by no more than some occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

6.  Beginning October 31, 2006 the Veteran's psychiatric disorder has been manifested by no more than some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

7.  The Veteran's GERD has been manifested by no symptoms as it is totally controlled by medication.  

8.  An unappealed December 2002 rating decision granted service connection and assigned an initial rating for the right shoulder disability. 

9.  After the December 2002 rating decision, the first communication from the Veteran regarding a claim for increased rating was his testimony at December 1, 2004, hearing at the RO.  

10.  December 1, 2004 is the earliest recognizable date of claim for entitlement to TDIU and is the earliest point at which the service-connected disabilities met the schedular criteria for TDIU. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 40 percent for postoperative residuals of disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5293 (effective Sept. 23, 2002), DC 5243-5237 (effective since Sept. 26, 2003) (2011).

2.  The April 2008 rating decision, which reduced the rating for the service-connected right shoulder disability, from 30 percent to 20 percent effective May 7, 2007, is void ab initio, and the criteria for restoration of the 30 percent rating for this condition are met.  38 C.F.R. § 3.105 (2011).

3.  The criteria for a disability rating in excess of 10 percent for service-connected residuals, acromioclavicular (AC) separation, right shoulder prior to December 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, DC 5203-5201 (2011).

4.  The criteria for a disability rating in excess of 30 percent for service-connected residuals, acromioclavicular (AC) separation, right shoulder since December 1, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, DC 5203-5201 (2011).

5.  The criteria for an initial disability rating greater than 10 percent prior to October 31, 2006 for depression, not otherwise specified, secondary to chronic pain, formerly rated as pain disorder associated with both psychological factors and a general medical condition are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7, 4.71a, DC 9399-9434 (2011).

6.  The criteria for a disability rating greater than 30 percent beginning October 31, 2006 for depression, not otherwise specified, secondary to chronic pain, formerly rated as pain disorder associated with both psychological factors and a general medical condition are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7, 4.71a, DC 9399-9434 (2011).

7.  The criteria for an initial compensable disability rating for GERD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7, 4.114, DC 7346 (2011).

9.  An effective date earlier than December 12, 2003, for the assignment of an increased rating for residuals, acromioclavicular separation, right shoulder is legally precluded.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

10.  The criteria for entitlement to an effective date prior to December 1, 2004, for the award of a TDIU are not met. 38 U.S.C.A.  §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The Veteran's service treatment records are significant for two injuries.  First, the Veteran injured his right shoulder and left wrist during a bar fight in June 1977.  Subsequently, he was referred for physical therapy for low back pain after heavy lifting in January 1978 and thereafter hospitalized for low back pain after changing a tire for approximately seven days in May 1978.  Significantly, a May 1978 service treatment record noted a chronic back strain with abnormal ones of the spine.  Despite these injuries, the Veteran's January 1978 separation examination was normal.  Specifically, the Veteran's spine and neurologic system were reportedly normal.    

The Veteran filed a claim for service connection for a back disorder, fractured wrist, and dislocated shoulder in November 1978.  Thereafter, he was scheduled for a VA examination but failed to report to this examination.  By rating decision dated in April 1979 the RO denied the claim due to the Veteran's failure to "prosecute the claim" (i.e., report to the VA scheduled examination).     

In January 1996 the Veteran filed a new claim, specifically for service connection for a low back disorder.  In connection with this claim the Veteran submitted private treatment records showing that he broke his pelvis in four places as a result of a post-service motorcycle accident in August 1985.  These records also show complaints of low back pain in May 1989 and January 1990.  In connection with this claim the RO also obtained VA treatment records dated as early as January 1996 which also show complaints of low back pain.  Significantly, a January 1996 VA X-ray of the low back revealed herniated and bulging discs.  The Veteran underwent L3 to L4 discectomy in February 1997.  

The RO denied service connection for a low back disorder by rating decisions dated in June 1996, August 1999, and December 2001 but the Veteran appealed these decisions to the Board.  While the Board also initially denied service connection for a low back disorder in November 2002, that decision was vacated by the Court of Appeals for Veterans Claims (Court) in October 2003.  In a March 2004 decision, the Board granted service connection for postoperative residuals of disc disease of the lumbar spine.  In an April 2004 rating decision, the RO effectuated the Board's decision, granting service connection for low back strain, herniated disc, status post laminectomy L3-L4, lumbar spine.  The RO assigned a 40 percent disability rating from January 25, 1996; a 100 percent disability rating from February 14, 1997 (due to surgical treatment necessitating convalescence under 38 C.F.R. § 4.30); a 40 percent disability rating from April 1, 1997; and a 20 percent disability rating from October 4, 2001.  Thereafter, the Veteran perfected an appeal with regard to the disability rating assigned.  Subsequently, in February 2005, the RO increased the Veteran's disability rating for the low back to 40 percent from October 4, 2001.  Thus, with the exception of the period in which a temporary total rating was assigned, a 40 percent rating has been effect for the entire appeal period.        

In an August 1999 rating decision, the RO found that there was clear and unmistakable error (CUE) in a June 1996 rating decision which denied the Veteran's claim for service connection for a back disorder for failing to address previously claimed issues of entitlement to service connection for left wrist and right shoulder disorders.  

In the August 1999 rating decision, the RO also granted service connection for fracture, left ulna and assigned a noncompensable disability rating effective January 25, 1996.  The RO also denied service connection for a right shoulder disorder but the Veteran appealed this decision to the Board.  

In a November 2002 decision, the Board granted service connection for a right shoulder disorder.  The RO effectuated the Board decision in a December 2002 rating decision, and assigned a noncompensable evaluation from January 25, 1996.  

The RO considered testimony offered at a December 2004 RO hearing as a claim for increased rating for his right shoulder disorder.  In a July 2005 rating decision, the RO increased the disability rating for the Veteran's right shoulder to 30 percent effective December 1, 2004.  Thereafter, the Veteran perfected an appeal with regard to the disability rating assigned.  He was subsequently afforded a VA joints examination in May 2006 and a VA general examination in May 2007.  In a September 2006 rating decision by a Decision Review Officer (DRO), a 10 percent rating was assigned from December 12, 2003.  By rating decision dated in April 2008 the RO decreased the Veteran's disability rating for the right shoulder from 30 percent to 20 percent effective May 7, 2007, the date of the most recent VA general examination.    

The RO also considered the December 2004 RO hearing testimony as an informal claim for service connection for a psychiatric disorder secondary to his service-connected disorders.  The Veteran was afforded a VA psychiatric examination in December 2004.  In a July 2005 rating decision, the RO granted service connection for pain disorder associated with both psychological factors and a general medical condition (low back pain), assigning a 10 percent disability rating effective December 1, 2004.  Thereafter, the Veteran perfected an appeal with regard to the disability rating assigned.  He was subsequently afforded VA psychiatric examinations in May 2006 and May 2007.  By rating decision dated in April 2008, the RO characterized the service-connected disability as depression, not otherwise specified, secondary to pain and increased the rating to 30 percent effective October 31, 2006.  

Finally, in November 2005 Veteran submitted a claim for service connection for GERD and was afforded a VA gastrointestinal examination in July 2006.  In a September 2006 rating decision, the RO granted service connection for GERD, assigning a noncompensable disability rating effective November 3, 2005, the date of the Veteran's claim.  Thereafter, the Veteran perfected an appeal with regard to the disability rating assigned.  In an April 2008 rating decision, the RO continued the noncompensable rating initially assigned.  

In an April 2008 rating decision, the RO awarded TDIU, effective December 1, 2004.  

The Veteran was scheduled for additional VA examinations in August 2008 but failed to report to these examinations.  The claims file includes records from the Social Security Administration showing that the Veteran has been in receipt of Social Security disability benefits beginning January 1996 due to his low back disorder and arthritis.  Finally, the claims file includes VA outpatient treatment records dated through April 2006 which primarily pertain to the Veteran's low back disorder.  

Increased Rating Issues

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The average impairment as set forth in VA's Schedule for Rating Disabilities, codified in 38 C.F.R. Part 4, includes diagnostic codes which represent particular disabilities. Generally, the degrees of disabilities specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  Id.  If an unlisted condition is encountered it is rated under a closely related disease or injury in which the functions affected, the anatomical localization, and the symptomatology are closely analogous. 38 C.F.R. § 4.20.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Postoperative residuals of disc disease of the lumbar spine

The Veteran's low back disorder is currently rated under 38 C.F.R. § 4.71a, DC 5243-5237.  During the course of this appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003 (now codified as amended at 38 C.F.R. § 4.71(a), DCs 5235 to 5243).  

Generally, in a claim for a higher rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria; however, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000). 

The RO addressed both sets of amendments in its February 2005 statement of the case.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Effective September 23, 2002, to September 25, 2003, IVDS (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

Under the criteria effective September 23, 2002, under DC 5293, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and  neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, evaluate the associated disabilities using evaluation criteria for the most appropriate orthopedic or neurologic diagnostic code.  Under this version of 5293, incapacitating episodes having a total duration of at least six weeks during the past 12 months warranted a 60 percent evaluation.  

Prior to September 26, 2003, for limitation of motion of the lumbar spine, a 40 percent rating was assigned when the limitation of motion was severe, and a 20 rating percent was assigned when it was moderate.  38 C.F.R. § 4.71a, DC 5292 (2002).      

Also prior to September 26, 2003, pursuant to DC 5295, lumbosacral strain was rated as 40 percent disabling if severe, with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

The new rating formula for the spine became effective September 26, 2003.  Under the new rating formula, IVDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

Under the amended Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (effective Sept. 26, 2003).

For purposes of evaluations under DC 5243, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).    

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).

Evidence relevant to the severity of the Veteran's low back disorder includes VA examination reports dated in April 1996, October 2001, May 2006, and May 2007.  During the April 1996 VA examination the Veteran reported that he began experiencing back problems during military service in 1977-78 after a lifting injury.  He was seen at an orthopedic clinic and then hospitalized for seven to ten days.  Thereafter, he was placed on a limited profile and instructed not to lift over 15 pounds.  He stated that he continued to have some back problems after service while running his own tricking and trailer business.  He was then involved in a motorcycle crash in August 1985 at which time he fractured his pelvis and ruptured his bladder.  He was then hospitalized for two months.  He had exploratory surgery of his abdomen and left leg and was put in traction to try to pull his left pelvis down into its proper position.  In October 1995 he stated having radicular pain going into the right lower extremity.  Prior to have had just had intermittent low back pain.  The pain went down to his right knee and at times down to the great toe.  He also noted some numbness on the anterolateral aspect of the right thigh and had been unable to work since January 1996.  He reported having two epidural blocks and indicated he was seeing a neurologist for the pain.  

On physical examination, the Veteran walked with a cane in his left hand.  He got on and off the table and up and down out of a chair with difficulty.  He was in obvious pain and did everything with a great deal of difficulty.  He could only lie down on his side and could not lie down with his legs straight.  He had difficulty lying on his back.  He had kyphotic deformity of the lumbar spine.  It did not straighten completely and it was very rigid but he could flex to 30 degrees but he could never get up to the straight position.  He could only get to negative 10 degrees.  In other words, he stayed partially flexed even when he tried to straighten the spine.  There was tenderness throughout the lumbar area of the spine and in both flanks.  Also, the examiner noted it was difficult to do a true straight leg raising on him because he could not really straighten both legs at the same time.  The examiner could get him probably to 25 degrees at the most, straight leg raising with one leg flexes and the other leg straight.  And then he happened to have a negative misake at this time.  His side bending and his rotation was each only 10 degrees at the most either way.  So, the examiner indicated that the Veteran was extremely rigid.  The CAT (computerized axial tomography) scans showed herniated disk at the L3-4 level blocking the neuroforamena at that level and also a herniated disk at the L4-5 level.  His knee and ankle jerks were active and equal bilaterally but there was numbness on the lateral aspect of the right leg, the right ankle, and the dorsum of the right foot including the great toe.  

The impression was history and physical with radicular pain down the right lower extremity, marked limitation of all back motion, and numbness of the lateral aspect of the right leg, ankle and dorsum of the right foot.

During the October 2001 VA examination the Veteran reiterated his earlier history and indicated he underwent low back surgery in February 1997.  He complained of daily low back pain.  Coughing and sneezing caused a little bit of increase in the low back pain on the right.  He still had some pain radiation on the right.  He stated that the February 1997 surgery helped his leg symptoms by 25 percent.  On the right, the low back pain was about the same intensity as before the surgery but when it does hurt it does not last as long.  He differentiated this from pain in the left lower back which, at first, he stated does not hurt at all but then stated it did bother him.  

Physical examination revealed normal gait.  There was slight tenderness of the right para lumbar.  There was also well healed midline lumbar incision, no muscle spasm, no complaint of pain on midline percussion.  Deep tendon reflexes were 2+ and symmetric bilaterally.  Seated straight leg raising was negative bilaterally.  Range of motion of the thoracic lumbar spine in degrees and measured by goniometer was as follows:  flexion 70, extension 10, side bending right 15; left 15-20, some complaint of pain at the terminal degrees of motion.  

The impression was lumbar spine with DDD (degenerative disc disease), status post surgery.  With respect to the factors, functional impairment was rated as between mild plus and moderate, with loss in degrees range of motion of flexion 10 degrees, extension to 10 degrees, side bending right and left 5 to 10 degrees each.  

During the December 2004 VA examination the Veteran complained of low back pain and stated that it radiated to his right thigh on the inner aspect and, for the past year, has been going to the right foot.  He also described the left side having radiation to the left inner thigh.  He reportedly wore a back brace when he went out.  He stated that any movement resulted in aggravation of his condition and there did not seem to be anything that alleviated it.  Repetitive use caused increased pain.  He stated that his daily activities were effected in that he did not do much because of his continued back pain.  He was not working so there was no effect on his occupation.  He described flares occurring approximately every three months and lasting approximately two weeks for the past year.  He stated that the flares were mainly increased pain with spasms.  

On physical examination the Veteran ambilateral to the examination room without obvious distress.  He was holding his right shoulder fairly rigid during the walk to the room.  He did remove his shirt favoring his right shoulder.  The spine was straight, particularly in the lumbar area.  Straight leg raising on the right produced pain at 90 degrees and there was no pain on the left.  There was no pelvic tilt and the left lengths were equal.  There was tenderness on palpation of the spine and also with pressure over the sciatic notch, the left greater than the right.  There was a 9 centimeter (cm) well healed midline scar over the lumbar area.  The Veteran was able to stand and walk on his heels and toes.  Reflexes were 2+ and symmetrical.  Strength was 5/5 and sensation seemed intact.  Flexion was to 30 degrees with pain, extension was 20 degrees with pain.  Right and left lateral flexion was 20 degrees, bilaterally, with pain.  Right lateral rotation was 45 degrees with pain and on the left it was 30 degrees with pain.  The DeLuca observations were that there was pain with motion and range of motion testing.  There did not seem to be any effective loss of range of motion with repetition.  X-rays of the lumbar spine were not taken.  The impression was status post herniated disc lumbar area, post surgery.  

During the May 2006 VA examination the Veteran complained that his spine felt like a rod, and particularly in the morning, was very stiff with pain.  He noted that it took one to two hours before he could "walk straight."  He reportedly had epidural injections prior to his February 1997 surgery and also had rehabilitation after the surgery.  He was wearing a back brace and stated that he wore it most of the time, particularly while out of the house and only wore the back brace while in the house occasionally.  Bending, walking, and "any activity" aggravated the pain.  Sleep helped.  He also reportedly took Gabapentin, which helps him to sleep.  He stated he could not sleep on his back because of the pain and if he did not take Gabapentin, he rolled over he would wake with pain.  He was working as a truck driver on the interstate until January 1996 but was no longer able to work because of his back.  He stated that he did not go anywhere anymore because of his back pain.  He denied bladder or bowel problems.  He did describe pain radiating to the right medial thigh, whereas prior to the February 1997 surgery it was to the lateral side.  He indicated that for two weeks out of every three months he was in bed because of back pain.  He stated that he had problems standing, sitting, and laying.  Actually during the day, he described that he must be doing these activities repeatedly to attempt to keep the back pain in control, so repeatedly to attempt to keep the back pain in control, so namely he will stand and then sit and lay down.  He did not mention that he had to lay down for bed rest on a daily basis, other than the fact that he has to change positions during the day.  He stated that his last flare was approximately one month ago, and the examiner indicated that the VA hospital note described that his complaint of pain was across the back and chest, which occurred when he was reaching for a light switch.  The Veteran stated that it was in his low back; although the note did not relate to the low back.  

On physical examination, the Veteran was wearing his back brace the there were tender muscles bilaterally.  There was a midline scar which was freely moveable and not tender.  The muscles were tender to palpation.  Flexion was to 30 degrees with pain at 20 degrees.  Extension was 10 degrees with pain at 10 degrees.  Lateral flexion bilaterally was 10 degrees with pain at 10 degrees.  Rotation was less than 5 degrees with pain.  Strength in the lower extremities was 5/5.  Sensation was intact.  Reflexes were active and symmetric.  Straight leg raising was to 90 degrees bilaterally.  There was pain with range of motion, and those were DeLuca observations.  The Veteran did not want to move much of his back because of pain, so there was pain with the repetition, but there did not appear to be any loss of range of motion.  

The impression was degenerative disc disease, lumbar spine, status post disc surgery.  The examiner also indicated that there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine pursuant to a recent chest X-ray and CT (computed tomography) scan.  

During the May 2007 VA examination the Veteran complained of low back pain and stiffness with intermittent radiation down the right posterior thigh terminating at the knee.  There were no reports of LE (lower extremity) weakness, bladder or bowel dysfunction.  The Veteran reportedly experienced good relief using pain medications and wore a soft back brace daily.  There was moderate effect of the Veteran's ability to do the following:  chores, shopping, recreation, traveling, bathing, dressing, and grooming.  There was no effect on either feeding or toileting.  Finally, the examiner indicated that the Veteran's low back prevented him from exercising and sports.  The Veteran was still unemployed as a truck driver due to back pain.  He reported one flare every two months lasting one to two weeks which resulted in him being bedridden except for toileting.  He experienced pain with all forms of ambulation.  The Veteran denied any incapacitating episodes in the last twelve months.  

On range of motion testing the Veteran had flexion to 30 degrees, extension to 10 degrees, right lateral flexion (side bending) to 10 degrees, left lateral flexion (side bending) to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees.  SLR (straight leg raising) was positive on the right and left.  There was flattening of lumbar lordosis and no pelvic tilt.  Leg lengths were equal.  Paraspinal tenderness was negative but there was paraspinal tension.  The Veteran was able to stand on toes and heels.  LE reflexes were 2+/4 and strength was 5/5.  Sensory examination was intact to light touch of the lower extremities.  With regard to DeLuca, pain was noted during range of motion and to the extremes of motion as indicated above.  There was no additional limitation following repetitive range of motion.  

Given the evidence of record, the Board finds that a disability rating greater than 40 percent is not warranted for the Veteran's lumbar spine disorder under the schedular criteria.  With regard to the current rating criteria, the Veteran's range of motion does not meet the criteria for a 50 percent rating under DC 5237 as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Even considering the additional loss of motion due to pain or repetitive movement, the Veteran still has range of motion of the spine; ankylosis is not shown.  DeLuca.  As for an increased rating based on incapacitating episodes due to intervertebral disc syndrome, there is no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the past 12 months.  During the May 2007 VA examination the Veteran specifically denied any such incapacitating episodes and there is no evidence, lay or medical, suggesting that there has been physician prescribed bed rest.  Thus, a disability rating greater than 40 percent under either the current DC 5237 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's back disorder.  

With respect to the criteria in existence before the September 2002 and September 2003 amendments, the Veteran's lumbar spine disability could be rated under a variety of Diagnostic Codes.  However, there is no evidence or contention by the Veteran of vertebral fracture (DC 5285), complete ankylosis of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289).  Therefore, these DC will not be applied.  See Butts v. Brown, 5 Vet. App. 532 (1993). 

40 percent is the highest rating possible under the pre-September 26, 2003 DC 5292 as well as the pre-September 26, 2003 DC 5293.  Also, there is no evidence of severe limitation of motion with demonstrable deformity of a vertebral body from fracture to warrant a 50 percent rating under the pre-September 26, 2003 DC 5295.  Furthermore, as above, there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The Veteran specifically denied such episodes during the May 2007 VA examination.  Thus, a 60 percent rating under either DC 5293 (2003) or DC 5243 (effective September 29, 2003).

Finally, the Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate injuries to the spine, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that a 40 percent rating is the appropriate evaluation in this case and that the degree of impairment resulting from the service-connected lumbar spine disorder in this case does not more nearly approximate the next higher rating.  
  
The Board has also considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected lumbar spine disorder throughout the rating period on appeal.  As discussed above, Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.

While the Veteran has consistently complained of pain radiating down the right lower extremity, the December 2004, May 2006, and May 2007 VA examination reports discussed above revealed no neurological abnormalities.  Specifically, strength, sensation and reflexes were all normal in the lower extremities.  Given the foregoing, the overall evidence reveals an essentially normal neurologic disability picture throughout the entire rating period on appeal.  Accordingly, assignment of a separate evaluation for neurologic manifestations of the low back disorder is not warranted here.  

Residuals, acromioclavicular separation, right shoulder

Propriety of rating reduction 

In a July 2005 rating decision, the RO increased the disability rating for the Veteran's right shoulder to 30 percent effective December 1, 2004.  Thereafter, the Veteran perfected an appeal with regard to the disability rating assigned.  In a September 2006 rating decision by a Decision Review Officer, a 10 percent rating was assigned from December 12, 2003 until December 1, 2004, at which time the 30 percent rating was effective.  By rating decision dated in April 2008 the RO decreased the Veteran's disability rating for the right shoulder from 30 percent to 20 percent effective May 7, 2007, the date of the most recent VA general examination.  At the time of the April 2008 rating decision, the 30 percent rating had been in effect for less than 5 years.  

Initially, the Board finds that the RO failed to comply with the rules regarding reduction of disability ratings when it reduced the disability rating for the right shoulder from 30 percent to 20 percent effective May 7, 2007.  Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155.  The Court has consistently held that when the RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342 (2000).

Generally, when reduction in the evaluation of a service- connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e).

In this case, the RO reduced the Veteran's disability rating from 30 percent to 20 percent by rating decision dated in April 2008.  The Veteran was not informed of the proposed reduction as he was not provided a rating decision proposing a reduction.  The Veteran was not notified properly of the proposed rating reduction in this case. 38 C.F.R. § 3.105(e).  He was informed of the rating reduction after the fact.  He was not told of his right to submit evidence within 60 days.  And he was not informed of his right to a hearing regarding the matter of the reduction.

When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck, 12 Vet. App. at 292.  The prescribed procedures were not followed in this case.  Thus, the Board finds that the reduction from 30 percent to 20 percent effective May 7, 2007 for the Veteran's service-connected right shoulder disorder is void ab initio.

Increased rating 

The claim for increase dates from December 2004 and during the course of the appeal the RO assigned a 10 percent rating from December 2003 and a 30 percent rating from December 2004.  After restoration of the 30 percent rating from May 2007, the issue before the Board is entitlement to a rating in excess of 10 percent prior to December 1, 2004 and in excess of 30 percent thereafter.  Evidence relevant to the current level of severity of the Veteran's right shoulder includes the report of a December 2003 private medical examination and VA examination reports dated in December 2004, May 2006, and May 2007.  

The Veteran's right shoulder disorder is currently under 38 C.F.R. § 4.71a, DC 5203-5201.  Under DC 5203, impairment of the clavicle or scapula, a 10 percent rating is warranted for malunion or nonunion with loose movement of the major extremity.  20 percent is the maximum schedular evaluation under DC 5203 for dislocation.  The disability may be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203.  Under DC 5201 (limitation of motion), a 20 percent rating is for assignemtn for limitation of motion of the arm (major extremity) to shoulder level.  A 30 percent evaluation is in order with limitation of motion to midway between side and shoulder level.  A 40 percent evaluation (major) is in order with limitation of the arm to 25 degrees from the side.  

The report of the December 12, 2003, private examination included the Veteran's complaints of right shoulder pain, particularly with pushing, pulling, reaching and overhead activities.  Physical examination revealed normal appendicular and articular alignment.  Range of motion testing showed abduction to 160 degrees; forward flexion, 165 degrees; extension, 50 degrees; external rotation within functional range and internal rotation to 60 degrees.  The Veteran was noted to complain of pain at extreme range of abduction.  The diagnosis was chronic right acromioclavicular joint pain.  The examiner characterized the related functional impairment as mild to mild to moderate with aggravating activities.  

During the December 2004 VA examination the Veteran complained of pain with any motion or reaching the arm on the right side.  He was reportedly right handed.  He had not had any treatments or surgeries and did not use any assistive devices.  Aggravating factors were reaching or using the shoulder and elevating it.  Alleviating factors included rest.  Repetitive use caused increased pain more than stiffness.  The effects on his daily activities were that he had problems using his right arm and raising it.  He was not working so there was no effect on his occupation.  He described flares approximately every two months and, as noted, claimed that the pain was so severe it affected his ribs and breathing.  He denied any doctors visits for flares in that he stated he just suffered and waited out the flares which would last two to three days.  The flares were mainly just increased pain.  

On physical examination the Veteran was holding his right arm fairly stiff.  There was no deltoid atrophy and no crepitus nor was there any effusion.  There were also no scars.  Muscle strength was somewhat difficult to test on the right side but it appeared to be 5/5.  Flexion was 100 degrees with pain at 50, extension 45 degrees with pain at 45, abduction 70 degrees with pain, internal rotation 90 degrees without pain; external rotation 50 degrees with pain.  There appeared to be some impingement in that he was having problems elevating his shoulder.  The DeLuca observations were mainly pain with any activity.  There did not appear to be any loss of range of motion with repetition.  The Veteran just stated that he had increased pain with repetition.  There was no observable loss or range of motion with repetition in the examination room.  X-rays were not taken.  The impression was residuals, AC separation right shoulder.

During the May 2006 VA examination it was reiterated that the Veteran was right handed.  The Veteran complained of pain in the socket of the shoulder and also the muscles, and he described the muscles as below the shoulder and towards the back.  He had not had any surgery or any injections.  He believed that he had some physical therapy in the past.  He did not use a sling or any other prosthetic devices.  It affected his daily activities, in that he was unable to play ball with his children or do other activities with his son.  He did not do any gardening anymore around the house.  He avoided household jobs because he will have increased pain for two to three days after.  The symptoms were chronic and will be somewhat of a flare only if he has been active, and this will be for two to three days afterwards.  There was no extra therapy.  

On physical examination the Veteran removed his shirt with only minimal elevation of the right arm.  There was slight prominence of the right AC joint compared to the left.  There was no crepitus.  There was pain with pressure over the bicipital tendon insertion.  There was no pain with pressure over the AC joint.  There was also tenderness when the lateral scapular muscles were palpated.  Range of motion was anterior elevation 130 degrees with pain at 90 degrees.  Abduction was 90 degrees with pain at 60 degrees. Extension 50 degrees with pain at 50 degrees.  Internal rotation was 90 degrees without pain, and external rotation was 60 degrees with pain.  These would be the DeLuca considerations.  There was no increased loss of range of motion with repetition.  As noted above, there was no crepitus with either the neck or the shoulder motion; although, the Veteran stated he could feel this with the motion of the neck.  There were no flare-ups.  The impression was AC joint separation, residuals.  

During the May 2007 VA examination the Veteran complained of right shoulder pain and stiffness.  Past treatments included a steroid injection in February 2007 with no improvement in shoulder pain and stiffness.  He did experience good pain relief from pain medications with no side effects.  There was moderate effect of the Veteran's ability to do chores and travel.  There was no effect on shopping, recreation, feeding, bathing, dressing, and toileting.  The examiner indicated that the Veteran's right shoulder disorder prevented him from exercising and sports and that the Veteran experiences difficulty grooming, specifically difficulty raising his right arm overhead to wash and comb his hair.  There were no significant effects on his occupation as he was unemployed.  There was also no flares.  

Physical examination of the right shoulder revealed no deformity.  Active range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, abduction to 90 degrees, internal rotation to 30 degrees, and external rotation to 30 degrees.  There was no crepitus, effusion, or scars.  There was impingement.  Deltoid atrophy was normal, symmetrical to opposite arm.  Muscle strength was 3/5.  With regard to DeLuca observations, the examiner indicated that there was pain on range of motion as listed above.  There was no additional limitation following repetitive range of motion.  The examiner noted that X-rays of the right shoulder were taken in May 2006 which showed moderate degenerative joint disease of the AC joint.     
  
Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the period prior to December 2004 and a rating in excess of 30 percent is not warranted thereafter. 

For either period, there is no evidence of impairment of the clavicle or scapula, such that an increased rating under DC 5203 would apply.  For the period prior to December 2004, the evidence does not show an increased rating is warranted under DC 5201 as there is no evidence of limitation of the arm to shoulder level.  The December 2003 private examination report noted abduction to 160 degrees.  For the period since December 2004, the Veteran does not meet the criteria for a higher rating under DC 5201 as there is no evidence of limitation of the arm to 25 degrees from the side.  As above, the Veteran had at 100 degrees of flexion and 70 degrees of abduction in December 2004; 130 degrees of flexion and 90 degrees of abduction in May 2006; and 90 degrees of flexion and 90 degrees of abduction in May 2007.  There is no evidence that the Veteran has ankylosis of the scapulohumeral articulation to warrant a higher rating under DC 5200 (ankylosis of the scapulohumeral articulation).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As above, the Veteran had at least some motion in his right shoulder during all four VA examinations.  Finally, a higher rating under DC 5202 requires recurrent dislocation of the scapulohumeral joint.  However, there was no indication of such in any of the above VA examination reports.  Finally, while there is evidence of arthritis in the right shoulder, pursuant to DC 5010, arthritis due to trauma and substantiated by X-ray findings is to be evaluated based on the limitation of motion of the joint.    

The Board also finds that a disability rating greater than 30 percent is not warranted for the Veteran's right shoulder disorder under DeLuca.  While the above VA examination reports showed some loss of motion due to pain, even taking into account the additional loss of motion under DeLuca the Veteran still does not meet the criteria for a disability rating greater than 30 percent under DC 5201.  Thus, the Board finds that the currently assigned 30 percent rating for the right shoulder is already taking into consideration the provisions of DeLuca.   

Depression, not otherwise specified, secondary to chronic pain, formerly rated as pain disorder associated with both psychological factors and a general medical condition

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130,  DC 9399-9434.  Under DC 9434, a 10 percent disability rating is in order when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication. 

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Evidence relevant to the level of severity of the Veteran's psychiatric disorder includes VA psychiatric examination reports dated in December 2004, May 2006, and May 2007.  During the December 2004 VA examination the Veteran denied a history of previous psychiatric hospitalizations or psychiatric outpatient care.  The Veteran was angry at his prior primary care physician for refusing to write opioid medication prescriptions but the examiner indicated that, after a review of the claims file, other medical providers also noted explosive behavior from the Veteran in their offices and refused to write opioid medication prescriptions feeling that the Veteran was displaying drug seeking behavior.  However, the Veteran indicated that his current primary care provider was willing to help him with his pain so that the Veteran was feeling better emotionally.  

With regard to symptoms other than anger, the Veteran reported a history of depressed mood, decreased appetite, irritability, insomnia, and social isolation.  The examiner noted that depression screens dated in September 2002 and November 2003 were negative for symptoms of depression but that a receipt December 2004 depression screen was positive for depression.  Even though the 2002 and 2003 depression screens were negative, the Veteran reported emotional problems dating back for the past nine years, ever since he stopped working.  Severity of psychiatric symptoms at the time of the examination was low and the duration and frequency of symptoms was sporadic.  He reported some remission in psychiatric symptoms over the past few weeks since perceiving that his pain is now going to be addressed by his primary care provider.  He denied current psychiatric treatment and/or medications.  

With regard to occupational history, the Veteran reported that he was not working and had not worked for the past nine years.  He stated that he previously owned his own business as a truck driver but gave up his business in 1996 due to problems with his back.  The Veteran did not contend that his unemployment was due to the effects of a mental disorder and gave the impression that, if he were not experiencing chronic pain, he would be working. With regard to legal history the Veteran denied any problems with arrests, time in jail, or DUIs (driving under the influence).  He did report illegal purchases of narcotics, including Percocet and marijuana, but no arrests.  Medically, he was diagnosed with low back pain, gastric reflux disease, and joint pain.  He was currently married and living with his spouse.  They had one twelve year old son.  He did report having positive relationships with his family.  Socially, he denied having any friends and denied participating in social activities or leisure pursuits.  He indicated that he does not have friends or participate in social activities dur to significant chronic pain limiting his ability to participate in those activities and also making him irritable to the point in that he does not want to be around other people.  Concerning substance abuse, the examiner noted that the Veteran had VA diagnoses of marijuana dependence, episodic and opioid abuse.  He denied any problems with alcohol abuse or dependence or any problems with illegal substances prior to 1996.  Concerning violent or assaultive behavior, the examiner noted multiple reports of verbal confrontations with VA health care providers.

On mental status examination there was no impairment in thought process or communications.  No delusions or hallucinations were present.  His behavior in the session was tense although cooperative with questions.  He denied current or past suicidal or homicidal ideation.  He was able to maintain personal hygiene and basic activities or daily living.  He was also oriented to person, place, and time.  There was no significant memory loss or impairment and no obsessive or ritualistic behavior.  He did display pain behaviors, including walking hunched over with his hand placed against his low back.  He also moaned a couple of times after rising from a sitting position.  Speech was of normal rate and rhythm, no panic attacks were reported.  There was the presence of depressed mood as well as sleep impairment.  There was no impaired impulse control.  

The examiner wrote that the Veteran tended to isolate himself and had difficulty appropriately interacting with others.  He reported not engaging in social activities at the time of the examiner also stated that he was unable to meet work demands and responsibilities because of chronic pain.  He was capable of basic activities of daily living and was able to meet family responsibilities.  

The impression was pain disorder associated with both psychological factors and a general medical condition.  A current and one year previous GAF score of 72 was assigned.  In summary the examiner could not make an Axis I mood disorder diagnosis because the Veteran attributed his decreased functioning to pain, not depression.  Therefore, it was the Veteran's symptoms of pain and not emotional symptoms that caused clinically significant distress or impairment in his social, occupational, and other important areas of functioning.  To meet criteria for DSM IV mood disorder, psychiatric symptoms must cause clinically significant distress or impairment.  While the Veteran reported symptoms of depression the Veteran indicated that chronic pain was the cause of his impairments and not his symptoms of depression.    

During the May 2006 VA examination the Veteran denied any psychiatric hospitalizations but indicated that he had been referred to a psychologist for psychotherapy and has met with the psychologist one time.  The psychologist reportedly gave the Veteran a diagnosis of depression NOS (not otherwise specified) and assigned a GAF score of 55.  During the examination, the Veteran expressed his anger toward VA and the government in general.  He continued to report significant difficulties with depressed mood, decreased motivation and interest, weight loss, irritability and quick temper, anger, and feelings of worthlessness.  He did state that overall, his situation had improved and that he now felt that his medical providers were doing better at treating his pain.  He felt that his pain had been reduced because of proper medication management.  He also reported improvement in sleep with taking Gabapentin for pain.  

Severity of psychiatric symptoms was reportedly moderate, and the duration of the symptoms, continuous.  As stated, the Veteran was just beginning psychotherapy for depressive symptoms, and he was prescribed no psychotropic medications.  He was prescribed Gabapentin, Methadone, and Fentanyl for chronic pain and did report a significant improvement in pain and sleep because of these medications.  

The Veteran continued to be unemployed since 1996.  Again, he did not contend that his unemployment was due to the effects of a mental disorder, but attributed it to difficulties with chronic pain and arthritis.  He continued to be married, living with his spouse and 13 year old son.  Overall, he continued to report positive relationships with his family, but stated that there was some discord because of his irritability and quick temper.  He also stated that, at times, his family will isolate from him, and other times, he will isolate from them because of his low stress tolerance and irritability.  He continued to deny having close friends, hobbies, or leisure pursuits.  Concerning substance abuse, he denied alcohol and substance abuse.  He also denied difficulties with violent or assaultive behavior.  

On mental status examination there was no impairment in thought process or communication.  There were no delusions or hallucinations present.  His behavior in the session was friendly and cooperative.  He was, at times, agitated and expressing anger, again toward VA and the government in general, but overall, he did come across as less hostile than in the previous examination.  He reported no difficulties with suicidal or homicidal ideation, but did report a history of suicidal thoughts without plan or intent.  He was able to maintain personal hygiene and completed basic activities of daily living independently.  He was oriented to person, place, and time.  There was no clinically significant memory loss or impairment and no obsessive or ritualistic behavior.  Speech was of normal rate and rhythm and no panic attacks were present.  There was the presence of depressed mood secondary to the experience of pain.  He did report ongoing periods of sleep impairment, although he did report improvement in sleep hygiene overall.  

The examiner indicated that the Veteran did isolate himself socially, but was able to appropriately interact with others.  He did not engage in many social activities, but could complete basic activities of daily living independently.  He was able to meet family responsibilities, but stated that physically he was unable to meet work demands and responsibilities.  Emotionally, however, the examiner did not feel that there was a psychiatric impact on the Veteran's ability to work.   

The impression was pain disorder associated with both psychological factors and a general medical condition.  The examiner assigned a current GAF of 62 but indicated a previous GAF throughout the past year of 70.  

During the May 2007 VA examination the Veteran reiterated his prior history of not being able to work since January 1996.  He continued to be married and lived with his wife and 14 year old son.  He had an adequate relationship with his wife and a good relationship with his son did not socialize and had very few friends.  

On mental status examination the veteran was oriented times three. He had numerous complaints about his memory, especially since "they put me on my pain patch."  He was on Methadone, Tylenol #3, and various gastrointestinal medications.  There were no indications of cognitive impairment or of a thought disorder.  The Veteran denied a history of drug or alcohol abuse, this despite the fact that there was evidence in the claims file of marijuana use.  He denied suicidal ideation stating "even if I did, I wouldn't tell you."  The Veteran's symptoms were reportedly moderate to severe.  He because quite agitated discussing the consequences of his back and shoulder pain.  He reported a long history of being dissatisfied with the treatment that he had received from VA.  The Veteran was reportedly unable to work, even at a part-time position.  This, according to the examiner, was unlikely to change in the foreseeable future.  He reported chronic pain and discomfort would make it impossible for him to work at this time.  The impression was depression, not otherwise specified, secondary to chronic pain.  The examiner assigned a past year GAF of 55 and a current GAF of 52.  

The issue of the proper evaluation to be assigned the Veteran's psychiatric disorder from the time period beginning with the grant of original service connection is now before the Board per Fenderson.  There are two periods of time at issue here: prior to October 31, 2006, for which the RO has assigned a 10 percent disability rating; and from October 31, 2006, to the present, for which the RO assigned a rating of 30 percent disability rating.  The Board will consider the proper evaluation to be assigned for both time periods.

Prior to October 31, 2006

Given the above, the Board finds that the evidence of record does not substantiate an evaluation greater than 10 percent prior to October 31, 2006.  The reports of the December 2004 and May 2006 VA examiners showed no impairment of thought process or communication.  There was also no evidence of delusional beliefs and the Veteran denied having had hallucinatory experiences or homicidal ideation.  He was well oriented to person, place, and time and his speech was generally within normal limits.  Furthermore, while the Veteran has been unemployed since 1996 the record repeatedly shows that his unemployability is due to his service-connected low back disorder and the pain that it causes him.  Significantly, the December 2004 VA examiner wrote that while the Veteran reported symptoms of depression the Veteran indicated that chronic pain was the cause of his impairments and not his symptoms of depression.

Neither the December 2004 nor the May 2006 VA examination reports show that the Veteran's psychiatric disorder has resulted in any decrease in work efficiency, or any impairment in the ability to perform occupational tasks; to the contrary, these reports indicate that the Veteran's impairments stem entirely from his chronic pain.  These reports also show that he was assigned GAF scores of 62, 70, and 72 which represent the presence of only some mild symptoms, or some difficulty in social, occupational or school functioning, but generally being able to function pretty well, with some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The Board finds that when this evidence is weighed together with the other evidence of record, particularly the findings as to his psychiatric condition and functioning, that the evidence does not show that the Veteran's symptoms, which anxiety, stress, and brief periods of depressed mood are of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of the currently assigned 10 percent.  See 38 C.F.R. § 4.7.  In conclusion, the Board finds that the preponderance of the evidence is against a disability rating greater than 10 percent for the Veteran's psychiatric disorder prior to October 31, 2006.  38 C.F.R. § 4.3.

Beginning October 31, 2006

Given the above, the Board finds that the evidence of record does not substantiate an evaluation greater than 30 percent beginning October 31, 2006.  A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to certain symptoms; however, the Board finds that those delineated symptoms are not characteristics of the Veteran's disability.  In this respect, the Veteran has not been found to have such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands.  The Veteran has also not been shown to have any significant impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  

The Veteran has maintained a lasting marriage with his wife for several years.  He has also maintained significant relationships with his young son.  As for industrial impairment, the Veteran stopped working in approximately 1996 due to pain from his service-connected low back disorder and not due to his psychiatric disorder.  

While the Veteran has experienced depressed mood and irritability, such disturbances and the effects of those symptoms are more characteristic of the criteria for the 30 percent rating.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for any higher evaluation likewise are not met.  In conclusion, the Board finds that the preponderance of the evidence is against a disability rating greater than 30 percent for the Veteran's psychiatric disorder beginning October 31, 2006.  38 C.F.R. § 4.3.

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate psychiatric disorders, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

GERD

In a September 2006 rating decision, the RO granted service connection for GERD, and assigned a noncompensable disability rating effective November 3, 2005, the date of the Veteran's claim.  

The Veteran's GERD is rated by analogy under 38 C.F.R. § 4.115a, DC 7346, the diagnostic code for hernia hiatal.  Under DC 7346, a 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted when the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  

Evidence relevant to the current level of severity of the Veteran's GERD includes VA examination reports dated in July 2006 and May 2007.  During the July 2006 examination the Veteran reported that he began having problems with indigestion/heartburn after he started wearing a back brace for a lumbosacral problem.  At the time of the examination, he required Omeprazole once daily, which controlled his symptoms.  He stated that he would continue to have gastrointestinal problems if he did not take his medication on a regular basis.  There was no change in his diet.  He did state that if he does not take his mediation he would have to lie down at night and have very severe symptoms of reflux.  

On physical examination, the abdomen was soft and there was no epigastric tenderness.  There were no masses and bowel sounds were normal.  The assessment was GERD, controlled with medication.   

During the May 2007 examination, the Veteran reiterated that he took Omeprazole twice daily for his GERD and that he experienced no symptoms as long as he took his medication and avoided coffee, chocolate, and soda pop.  On physical examination of the abdomen there was no tenderness, organomegaly, or masses.  

Given the above, the Board finds that an initial compensable disability rating for the Veteran's GERD is not warranted.  As above, under DC 7346 a 10 percent disability rating is warranted when the evidence shows two or more of the following symptoms: persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  During both the July 2006 and May 2007 VA examinations the Veteran reported that he experienced no symptoms with regard to his GERD as long as he took his medication.  Such findings do not warrant a compensable disability rating as the Veteran's GERD is essentially symptomless.

Accordingly, the Board finds that a noncompensable rating is the appropriate evaluation in this case for the entire period on appeal and that the degree of impairment resulting from the Veteran's GERD in this case does not more nearly approximate the next higher rating.  

Extraschedular Consideration

Regarding the possibility of extraschedular consideration, while the Veteran contends that his service-connected disorders affect his ability to work, the Veteran is already in receipt of a total disability rating based on individual unemployability.  The competent medical evidence of record shows that the Veteran's joint disorders are primarily manifested by decreased range of motion and pain; his psychiatric disorder is primarily manifested by occasional depressed mood and irritability and his GERD is primarily manifested by no symptoms, as long as he takes his medication.  The applicable diagnostic codes used to rate the Veteran's disabilities provide for ratings based on such symptomatology.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Earlier Effective Date Issues

An effective date earlier than December 12, 2003, for the assignment of an increased rating for residuals, acromioclavicular separation, right shoulder

As above, by rating decision dated in December 2002 the RO effectuated a November 2002 Board decision that granted service connection for residuals, acromioclavicular separation, right shoulder.  The RO assigned a noncompensable evaluation from January 25, 1996.  During December 2004 RO hearing testimony, the Veteran raised a claim for an increased rating for his right shoulder disorder.  He was afforded a VA joints examination in December 2004.  In a July 2005 rating decision, the RO increased the rating to 30 percent effective December 1, 2004.  

In a September 2006 decision, a DRO assigned a 10 percent rating effective from December 12, 2003; the 30 percent rating remained effective from December 1, 2004.  At that time, the DRO noted that during a September 2006 Informal Conference, the Veteran claimed his increased rating should be effective to 1996, the date of the grant of service connection.  The Veteran reiterated his claim for an earlier effective date in March 2007.  

A claim for an earlier effective date must generally come before the Board as a result of a timely appeal from a decision granting service connection or an increased rating, because a Veteran cannot make a freestanding claim for an earlier effective date absent a claim of clear and unmistakable error (CUE) in a prior rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

In a December 2002 decision, the RO effectuated the Board's grant of service connection and assigned an effective date of January 25, 1996.  The Veteran was informed of that decision and his appellate rights in a December 2002 letter.  He did not appeal that determination.  He did not submit a formal claim for increased rating; his testimony at a December 2004 hearing was interpreted as a claim for increased rating.  The record does not reflect that he filed a claim for increase, formal or informal, prior to December 2004.  As the December 2002 rating decision which assigned an effective date of 1996 is final and the Veteran has not argued that there was CUE in that decision, a claim for an effective date earlier than December 2003 for the increased rating for the right shoulder disability must be denied.  See Rudd, 20 Vet. App. at 300; Sabonis v. Brown, 6 Vet. App. 426 (1994).   

An effective date earlier than December 1, 2004 for the award of a TDIU

In an April 2008 rating decision, the RO awarded TDIU, effective from December 1, 2004.  The Veteran claims the effective date should be January 1996, the effective date of his award for benefits from the Social Security Administration (SSA).  

Generally, the effective date of the award of an increase in compensation is either the date of claim or the dated entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim for a total rating is a claim for increase.  Norris v. West, 12 Vet. App. 413 (1999).

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  In such circumstances, the case is submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). 

Prior to December 1, 2004, the date of the RO hearing during which the Veteran raised a claim for TDIU, his combined disability rating clearly did not meet the disability criteria for total ratings as in 38 C.F.R. §§ 4.16, 4.17.  Furthermore, prior to December 1, 2004, there was no claim, formal or informal, for TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

As of December 1, 2004, service connection was in effect for the low back, evaluated as 40 percent disabling; the right shoulder, 30 percent; pain disorder, 10 percent; and left ulnar fracture, 0 percent.  The Veteran's combined disability rating was 60 percent which does not meet the disability criteria for total ratings as in 38 C.F.R. §§ 4.16, 4.17.  

The record shows that the grant of TDIU was based in pertinent part on the severity of the Veteran's back disability.  As detailed previously, the date of the claim for increased rating for the back was December 1, 2004; the date of the RO hearing.  

A review of the claims file does not disclose any earlier correspondence or other qualifying communication prior to December 1, 2004, that can reasonably be construed as a pending unadjudicated claim for a TDIU.  While under the express provisions of 38 C.F.R. § 3.400(o)(2) an increased rating may be assigned up to one-year before the date of claim, here the Veteran did not also meet the schedular criteria for a TDIU before December 1, 2004.  Where schedular criteria under 38 C.F.R. § 4.16(a) are not met, the procedures for assignment of a TDIU on an extraschedular basis require a referral to the RO in the first instance.  38 C.F.R. §§ 3.321(b)(1).  In any event, the record does not indicate or suggest that the Veteran's service-connected disorders prior to December 1, 2004, caused a demonstrable limitation in employment capacity that would have otherwise required evaluation outside of the schedular criteria.

The Veteran contends that since the Social Security Administration has determined that he was unemployable beginning January 1996 and, primarily used the Veteran's VA treatment records to come to this conclusion, VA should have also come to the conclusion that the Veteran was unemployable beginning January 1996.  While the Board sympathizes with the Veteran, effective dates are assigned by regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  Here there is no claim alleging unemployability due to a service-connected disorder until December 1, 2004, the date of the RO hearing.   

Accordingly, the current effective date of December 1, 2004, for a TDIU corresponds to the date the Veteran first received a combined disability rating of 60 percent, and is the earliest date upon which factual entitlement to that benefit was demonstrated.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the right shoulder disorder, substantially compliant notice was sent in January 2005, March 2006, April 2006, April 2007, and July 2008.  With regard to the earlier effective date claim for the right shoulder, substantially complaint notice was sent in July 2008.  Thereafter, the claim was readjudicated in a September 2008 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

With regard to the lumbar spine, depression, GERD, and earlier effective date for TDIU issues, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective dates of the date of his claims, and disability ratings were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores, 580 F.3d at 1270.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating greater than 40 percent for postoperative residuals of disc disease of the lumbar spine is denied.  

Restoration of the 30 percent disability rating for the residuals, AC separation, right shoulder from May 7, 2007, is granted, subject to the law and regulations governing the payment of monetary benefits.

A disability rating greater than 10 percent for residuals, acromioclavicular (AC) separation prior to December 1, 2004, is denied.

A disability rating greater than 30 percent for residuals, acromioclavicular (AC) separation since December 1, 2004, is denied.

An initial disability rating greater than 10 percent prior to October 31, 2006 for depression, not otherwise specified, secondary to chronic pain, formerly rated as pain disorder associated with both psychological factors and a general medical condition is denied.

A disability rating greater than 30 percent beginning October 31, 2006 for depression, not otherwise specified, secondary to chronic pain, formerly rated as pain disorder associated with both psychological factors and a general medical condition is denied.

An initial compensable disability rating for GERD is denied.

The appeal regarding the issue of entitlement to an effective date earlier than December 12, 2003 for the assignment of an increased rating for residuals, acromioclavicular separation, right shoulder is denied.

The claim for assignment of an effective date earlier than December 1, 2004, for the award of a TDIU is denied.


REMAND

The Veteran contends that a cervical spine disorder (claimed as headaches) is related to his service-connected low back and/or right shoulder disorders.  During a May 2006 VA joints examination, the examiner diagnosed the Veteran with degenerative disease of the cervical spine, noted that there were no complaints regarding the neck during the Veteran's military service, and opined that the Veteran's cervical spine disorder was not secondary to either his low back or right shoulder disorders.  No opinion was provided as to whether the Veteran's service-connected low back and/or right shoulder disorders have aggravated the cervical spine disorder.  Remand to facilitate that consideration is thus necessitated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination in order to ascertain the nature and etiology of his claimed cervical spine disorder.  The claims file should be furnished to the examiner for use in the study of this case.  All indicated tests should be conducted.  Following the examination and review of the record, the examiner must address the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any existing cervical spine disorder began during service or within one year of his discharge from service or is otherwise linked to some incident of the Veteran's period of active duty from June 1975 to June 1978?

(b)  Is it at least as likely as not that either the Veteran's service-connected low back or right shoulder disorders have caused or worsened his claimed cervical spine disorder? If it is determined that the Veteran's cervical spine disorder was aggravated by his service-connected low back and/or right shoulder disorders, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.  

2.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claim.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


